Emery, J.
Within four months after this action was begun, one of the defendants, a resident of Massachusetts, was adjudged an insolvent debtor, by the Court of Insolvency for Penobscot County, upon the petition of his creditors, under Ch. 109, Pub. Laws of 1891, authorizing insolvency proceedings against nonresidents. The plaintiff was not a party to any of these proceedings.
The act of 1891, which alone authorized insolvency proceedings against this defendant, was enacted after this debt was contracted, and after this action was begun. The defendants have appeared in the action after acknowledging notice according to the order of court, but they make no defense by plea or otherwise. The plaintiff is therefore entitled to judgment against them. Schwartz v. Drinkwater, 70 Maine, 409 ; Ross v. Tozier, 78 Maine, 312.
But the assignee of the insolvent defendant also appeared by leave of court, and pleaded the above adjudication of insolvency, not in bar of the action so much as in dissolution of the attachment of his insolvent assignor’s real estate. The question of the effect of the proceedings in insolvency upon the attachment does not, of course, arise in this action, and we must decline to consider it. We have no authority to determine it. The parties or their privies can litigate that question again, whatever opinion we might express here. No judicial opinion should be expressed upon a question of such importance, until the question is regularly presented in such a way that the opinion will be authoritative. Defendants defaidted.